

Exhibit 10.2


INDEMNITY AGREEMENT


This Indemnity Agreement (the “Agreement”), dated as of April __, 2006, between
SRKP 4, Inc., a Delaware corporation (“SRKP”), Cougar Biotechnology, Inc., a
Delaware corporation (“Cougar” and together with SRKP, the “Companies”), Anthony
C. Pintsopoulos and Richard Rappaport (together with Anthony C. Pintsopoulos,
the “Indemnitees”),


W I T N E S S E T H:
 
WHEREAS, Indemnitees are either members of the board of directors of SRKP (the
“Board of Directors”) or officers of SRKP, or both, and in such capacity or
capacities, or otherwise as Agents (as hereinafter defined) of SRKP, are
performing valuable services for SRKP; and
 
WHEREAS, Indemnitees are willing to serve, continue to serve and to take on
additional service for or on behalf of SRKP on the condition that they be
indemnified as herein provided; and
 
WHEREAS, it is intended that Indemnitees shall be paid promptly by SRKP all
amounts necessary to effectuate in full the indemnity provided herein:
 
NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitees and the Companies intending to be legally bound
hereby, the parties hereto agree as follows:
 
1.  Services by Indemnitees. Indemnitees agree to serve as directors or officers
of SRKP, or both, so long as Indemnitees are duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate of
Incorporation and bylaws of SRKP, and until such time as Indemnitees resign or
fail to stand for election or are removed from Indemnitees’ positions.
Indemnitees may from time to time also perform other services at the request or
for the convenience of, or otherwise benefiting SRKP. 


2.  Indemnification. Subject to the limitations set forth herein and in Section
6 hereof, the Companies hereby agree to indemnify Indemnitees as follows:


The Companies shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitees acting in their official capacities as officers
and/or directors of SRKP relating to the consideration, approval or consummation
of that certain Agreement and Plan of Merger dated February 27, 2006 by and
between Cougar, SRKP and SRKP Acquisition Corp. (the “Merger”), indemnify
Indemnitees to the fullest extent permitted by Section 145 of the General
Corporation Law of Delaware (the “DGCL”) and the Certificate of Incorporation of
SRKP in effect on the date hereof or as such law or Certificate of Incorporation
may from time to time be amended (but, in the case of any such amendment, only
to the extent such amendment permits SRKP to provide broader indemnification
rights than the law or Certificate of Incorporation permitted
 

--------------------------------------------------------------------------------


SRKP to provide before such amendment). Notwithstanding the foregoing, the
Companies shall not be required to indemnify Indemnitees for acts or omissions
of Indemnitees constituting bad faith, gross negligence or intentional
misconduct, except for actual or alleged gross negligence in connection with the
scope or depth of the performance of due diligence with respect to Cougar and
its business. The right to indemnification conferred herein and in the
Certificate of Incorporation shall be presumed to have been relied upon by
Indemnitees in serving or continuing to serve SRKP and shall be enforceable as a
contract right. Without in any way diminishing the scope of the indemnification
provided by this Section 2, the Companies will indemnify Indemnitees against
Expenses (as hereinafter defined) and Liabilities (as hereinafter defined)
actually and reasonably incurred by Indemnitees or on their behalves in
connection with the investigation, defense, settlement or appeal of such
Proceeding. In addition to, and not as a limitation of, the foregoing, the
rights of indemnification of Indemnitees provided under this Agreement shall
include those rights set forth in Sections 7 below. Notwithstanding the
foregoing, the Companies shall be required to indemnify Indemnitees in
connection with a Proceeding commenced by Indemnitees (other than a Proceeding
commenced by Indemnitees to enforce Indemnitees’ rights under this Agreement)
only if the commencement of such Proceeding was authorized by the Board of
Directors. Notwithstanding anything to the contrary contained herein, the
Companies shall have no obligation to indemnify the Indemnities to the extent
such indemnification would not be permitted under Section 145 of the DGCL or
SRKP’s Certificate of Incorporation in effect on the date hereof.
 
3.  Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitees shall be presumed to be entitled to indemnification
under this Agreement and the Companies shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitees, establish a presumption with regard to any
factual matter relevant to determining Indemnitees’ rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 4 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable the Companies to determine
Indemnitees’ entitlement to indemnification, the requisite determination that
Indemnitees re entitled to indemnification shall be deemed to have been made.
 
4.  Procedure for Determination of Entitlement to Indemnification.
 
(a)  Whenever Indemnitees believes that Indemnitees are entitled to
indemnification pursuant to this Agreement, Indemnitees shall submit a written
request for indemnification to the Companies. Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitees for the determination of entitlement to indemnification. In any
event, Indemnitees shall submit Indemnitees’ claim for indemnification within a
reasonable time, not to exceed ninety (90) days after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final termination, whichever is the later
date for which Indemnitee requests indemnification.
 
 
2

--------------------------------------------------------------------------------

 
(b)  Independent Legal Counsel (as hereinafter defined) shall determine whether
Indemnitees are entitled to indemnification. Determination of Indemnitees’
entitlement to indemnification shall be made not later than ninety (90) days
after the Companies’ receipt of Indemnitees’ written request for such
indemnification, provided that any request for indemnification for Liabilities,
other than amounts paid in settlement, shall have been made after a
determination thereof in a Proceeding.
 
5.  Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Companies shall not be obligated under this
Agreement to make any payment to Indemnitees with respect to any Proceeding:
 
(a)  To the extent that payment is actually made to Indemnitees under any
insurance policy, or is made to Indemnitees by either of the Companies or
affiliates otherwise than pursuant to this Agreement. Notwithstanding the
availability of such insurance, Indemnitees also may claim indemnification from
the Companies pursuant to this Agreement by assigning to the Companies any
claims under such insurance to the extent Indemnitees are paid by the Companies;
 
(b)  For Liabilities in connection with Proceedings settled without the
Companies’ consent, which consent, however, shall not be unreasonably withheld;


(c)  In no event shall the Companies be liable to pay the fees and disbursements
of more than one counsel in any single Proceeding except to the extent that, in
the opinion of counsel of the Indemnitees, the Indemnitees have conflicting
interests in the outcome of such Proceeding, or
 
(d)  To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitees.
 
6.  Fees and Expenses of Independent Legal Counsel. The Companies agree to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.
 
7.  Remedies of Indemnitees.
 
(a)  In the event that (i) a determination pursuant to Section 4 hereof is made
that Indemnitees are not entitled to indemnification, (ii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iii) Indemnitees otherwise seek enforcement of this
Agreement, Indemnitees shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware of the remedy sought.
 
(b)  If a determination that Indemnitees are entitled to indemnification has
been made pursuant to Section 4 hereof, or is deemed to have been made pursuant
to Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Companies shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitees in connection
with such determination.
 
 
3

--------------------------------------------------------------------------------

 
(c)  The Companies shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Companies shall stipulate in any such court or before any such arbitrator that
the Companies are bound by all the provisions of this Agreement and are
precluded from making any assertion to the contrary.
 
(d)  Expenses reasonably incurred by Indemnitees in connection with Indemnitees’
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Companies when and as
incurred by Indemnitees.
 
8.  Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitees for
any reason whatsoever, the Companies, in lieu of indemnifying Indemnitees, shall
contribute to the amount incurred by Indemnitees, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Companies and Indemnitees as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Companies (and thier directors, officers, employees and agents) and
Indemnitees in connection with such event(s) and/or transaction(s).
 
9.  Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
 
10.  Subrogation. In the event of payment under this Agreement, the Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitees, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Companies effectively to bring suit to
enforce such rights.
 
11.  Notice by Indemnitees and Defense of Claim. Indemnitees shall promptly
notify the Companies in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Companies will not relieve it from any liability that
it may have to Indemnitees if such omission does not prejudice the Companies’
rights. If such omission does prejudice the Companies’ rights, the Companies
will be relieved from liability only to the extent of such prejudice; nor will
such omission relieve the Companies from any liability that it may have to
Indemnitees otherwise than under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
12.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
 

(a) 
If to SRKP, to: 
SRKP 4, Inc.    
1900 Avenue of the Stars, Suite 310
   
Los Angeles, CA 90067
   
Attention: Richard A. Rappaport
      (b)
If to Cougar, to:
Cougar Biotechnology Inc.    
10940 Wilshire Blvd., Suite 600
   
Los Angeles, CA 90024
      (c)
If to Mr. Pintsopoulos, to:
Anthony C. Pintsopoulos     1900 Avenue of the Stars, Suite 310    
Los Angeles, CA 90067
      (d) 
If to Mr. Rappaport, to:
Richard A. Rappaport     1900 Avenue of the Stars, Suite 310    
Los Angeles, CA 90067



or to such other address as may have been furnished to Indemnitees by the
Companies or to the Companies by Indemnitees, as the case may be.
 
13.  Nonexclusivity. The rights of Indemnitees hereunder shall not be deemed
exclusive of any other rights to which Indemnitees may be entitled under
applicable law, the Companies’ Certificates of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Boards of Directors or
otherwise.
 
14.  Certain Definitions.
  
(a)  “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses) actually and reasonably incurred in
connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.
  
(b)  “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Companies and approved by Indemnitees (which approval shall not
be unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Companies or Indemnitees in an action to determine
Indemnitees’ right to indemnification under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
(c)  “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.
 
(d)  “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, that is associated with Indemnitees’ actions as
officers and/or directors of SRKP relating to the approval of or consummation of
the Merger, absent bad faith, gross negligence, intentional misconduct,
including any action brought by or in the right of SRKP or Cougar.
 
15.  Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Companies), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
for two (2) years subsequent to the closing of the Merger, regardless of whether
Indemnitees continues to serve as directors or officers of SRKP.
 
16.  Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
 
(a)  the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and
 
(b)  to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.
 
17.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.
 
18.  Consent to Jurisdiction. The Companies and Indemnitees each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
19.  Entire Agreement. This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement.
 
20.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.
 
 
6

--------------------------------------------------------------------------------

 
Executed as of the __ day of April, 2006.


SKRP 4, INC.




/s/ R. Rappaport____________________
Name: Richard Rappaport
Title: President




COUGAR BIOTECHNOLOGY INC.




/s Alan H. Auerbach__________________
Name: Alan H. Auerbach
Title: President and Chief Executive Officer






/s/ Anthony C. Pintsopoulos____________
ANTHONY C. PINTSOPOULOS






/s/ Richard Rappaport_________________
RICHARD RAPPAPORT




 
7

--------------------------------------------------------------------------------

 